PER CURIAM.
This is an appeal by the plaintiff from a final judgment entered by the trial court after the defendant had moved for a directed verdict at the close of all the evidence; the motion had been reserved by the court, and the jury had reported its verdict in favor of the plaintiff.
The question to be determined is whether a directed verdict was justified because the evidence considered as an entirety failed to prove the plaintiff’s case. Bruner v. Hart, Fla.1910, 59 Fla. 171, 51 So. 593 (1910); Jackson v. Harrell, Fla.App. 1965, 171 So.2d 633. Our review of the evidence indicates that the trial court correctly determined that the plaintiff failed to prove a breach of duty owed him by the defendant, one of the essential elements of negligence. See Abrams v. Nolan Brown Cadillac Co., Fla.App.1969, 228 So.2d 131.
Affirmed.